


117 HRES 536 IH: Expressing support for the designation of the week of July 19 through July 25, 2021, as “Black Maternal Mental Health Awareness Week”, and supporting the goals and ideals of raising awareness and understanding of maternal mental health conditions as they affect Black individuals.
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 536
IN THE HOUSE OF REPRESENTATIVES

July 19, 2021
Ms. Blunt Rochester (for herself, Ms. Williams of Georgia, Mr. Butterfield, Ms. Moore of Wisconsin, Ms. Velázquez, Ms. Adams, Mr. David Scott of Georgia, Ms. Wilson of Florida, Ms. Underwood, Ms. Barragán, Mr. Mfume, Ms. Schakowsky, Ms. Manning, Ms. Kelly of Illinois, Ms. Spanberger, Mrs. Beatty, Ms. Chu, Mr. Lawson of Florida, Mr. Trone, Mr. McEachin, Mrs. Watson Coleman, Mr. Connolly, Ms. Brownley, Mr. Larson of Connecticut, Mr. Suozzi, Mr. Carson, Ms. Strickland, and Mr. Bowman) submitted the following resolution; which was referred to the Committee on Energy and Commerce

RESOLUTION
Expressing support for the designation of the week of July 19 through July 25, 2021, as Black Maternal Mental Health Awareness Week, and supporting the goals and ideals of raising awareness and understanding of maternal mental health conditions as they affect Black individuals.


Whereas 1 in 7 White women and 1 in 4 women of color will suffer from a maternal mental health condition at some point during their lifetimes; Whereas maternal mental health conditions first present during pregnancy or the year following childbirth or miscarriage, and include depression, anxiety, obsessive-compulsive disorder, substance use disorder, and other conditions;
Whereas suicide and overdose caused by a maternal mental health condition are the leading causes of death for new mothers and contribute to the rising maternal mortality rate; Whereas non-Hispanic Black individuals are 3 times more likely to have a maternal death than White women in the United States;
Whereas untreated maternal mental health conditions cost the United States economy $14.9 billion dollars each year due to productivity loss, preterm births, child behavioral and developmental costs, and other health costs; Whereas maternal mental health conditions impair mother-infant interactions, causing negative behavioral, cognitive, and emotional impacts for the infant;
Whereas untreated maternal depression during pregnancy leads to a higher risk of preterm and low birth weight delivery and infant mortality; Whereas many health professionals receive limited or no formal training on providing culturally congruent maternity care in diverse communities;
Whereas 50 percent of individuals with a maternal mental health condition never receive treatment, and Black women are less likely than White women to initiate treatment, continue treatment, or refill a prescription for a maternal mental health condition; Whereas best practices for the prevention and treatment of maternal mental health conditions include collaborative and culturally congruent group prenatal or postpartum care models;
Whereas more research on Black maternal mental health outcomes and care, existing State and other programs, and innovative maternity care models designed to reduce racial and ethnic disparities in maternal health outcomes is needed to inform evidence-based treatments, promote prevention efforts, facilitate early identification, dispel stigmas and barriers to care, and provide insight on illness causation and the effects of maternal mental health conditions on infants and communities; Whereas, every decade, the Healthy People initiative develops a new set of science-based, 10-year national objectives with the goal of improving the health of all Americans; and
Whereas addressing maternal mental health conditions are integral in reaching the Department of Health and Human Services’ Healthy People 2030 goals of a 10-percent reduction in the maternal mortality rate and an increase in abstinence from illicit drugs and alcohol among pregnant women: Now, therefore, be it  That the House of Representatives—
(1)expresses support for the designation of Black Maternal Mental Health Awareness Week; (2)supports the goals and ideals of a national week to raise public awareness and understanding around maternal mental health conditions and their disproportionate impact on Black women and families;
(3)recognizes the need for culturally congruent treatment for individuals affected by maternal mental health conditions; (4)acknowledges the need for further research on maternal mental health treatment models that demonstrate effectiveness in reducing racial and ethnic disparities in health outcomes; and
(5)encourages Federal, State, and local governments, and citizens of the United States— (A)to support Black Maternal Mental Health Awareness Week through programs and activities; and
(B)to promote public awareness of maternal mental health conditions as they affect Black individuals.  